Lumpkin, J.
1. Where a divorce suit was brought by a husband against his wife, based on the ground of adultery, and the defendant filed a cross-action praying for the grant of a divorce to her on the ground of cruelty, and also applied for temporary alimony, on the hearing of the latter application it was not competent for the husband to give testimony tending to show adultery on the part of the wife.
(a) Some parts of the affidavit of the husband which were excluded were *33clearly relevant only as tending to show adultery of the wife. If any of such evidence was admissible for other purposes, it is not made to appear; nor was its exclusion such error as to require a reversal of the judgment awarding temporary alimony and attorney’s fees.
April 11, 1916.
Temporary alimony. Before Judge Searcy. Fayette superior court. September 30, 1915.
L. G. Dickson, for plaintiff in error.
J. W. Culpepper, contra.
2. Under the evidence there was no abuse of discretion in awarding temporary alimony and attorney’s fee.

■Judgment affirmed.


All the Justices concur.